                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION

ERNA KIESSLING and                           )
WILLIAM KIESSLING,                           )
                                             )
                       Plaintiffs,           )
                                             )           No. 2:17-cv-02146-DCN
               vs.                           )
                                             )               ORDER
KIAWAH ISLAND INN                            )
COMPANY LLC, d/b/a Kiawah                    )
Island Golf Resort,                          )
                                             )
                       Defendant.            )
                                             )

       This matter comes before the court on defendant Kiawah Island Inn Company

LLC’s (“KIIC”) motion for summary judgment, ECF No. 40, and motion to exclude the

testimony of plaintiffs’ (“the Kiesslings”) proposed expert, ECF No. 41, and the

Kiesslings’ motion to amend the scheduling order, ECF No. 46. For the reasons set forth

below, the court grants KIIC’s motion for summary judgment as to the negligence claim,

denies KIIC’s motion for summary judgment as to the strict liability and breach of

warranty claims, denies KIIC’s motion to exclude the Kiesslings’ proposed expert

testimony, and finds the Kiesslings’ motion to amend moot.

                                     I. BACKGROUND

       This case arises out of Mrs. Kiessling’s contraction of a food-borne illness. The

Kiesslings went on vacation with their adult daughter (“Mrs. Baker”) and her family (“the

Bakers”) to Kiawah Island from June 7, 2015 to June 15, 2015. Both families brought

their dogs on the trip. On their drive to Kiawah, the Bakers ate at Chick-fil-a. The

Bakers and the Kiesslings ate most of their meals at their vacation house. On June 11,




                                            1
the Kiesslings and the Bakers went on a guided nature tour to Bull’s Island. The tour

included walking around the island and looking at wildlife. After the tour, they had

dinner at Bessinger’s Barbecue. At some point during the vacation, the Bakers ate again

at Chick-fil-a, and the Kiesslings ate at McDonald’s. On June 14, the family dined at the

Jasmine Porch Restaurant, a restaurant located at the Kiawah Island Golf Resort and

owned by KIIC. Mrs. Kiessling and Mrs. Baker ordered flounder, Mr. Kiessling ordered

chicken, Mr. Baker and his daughter ordered tile fish, and the Bakers’ son ordered steak.

The family ate around 8:00 or 9:00 p.m.

       Around 2:00 a.m. on June 15, Mrs. Baker started to have diarrhea, the shakes, the

chills, and a fever. She says she vomited and spent the night and early morning in the

bathroom. Later that morning, around 8:00 a.m., the Kiesslings left Kiawah to return

home. They took a rest stop in North Carolina around four or five hours later, and Mrs.

Kiessling started to feel sick with a fever and pain in her right knee and left ankle. Mr.

Baker and the Bakers’ daughter also got sick on June 15 with mild diarrhea, but their

symptoms were gone in about a day and a half.

       Both Mrs. Kiessling and Mrs. Baker went to emergency rooms in Wisconsin and

South Carolina, respectively, and both had a bacteria called Campylobacter in their stool.

Mrs. Kiessling’s doctors also diagnosed her with reactive arthritis, which the Kiesslings

contend is a side effect of the Campylobacter infection.

       On August 14, 2017, the Kiesslings filed suit, naming Kiawah Real Estate

Company LLC and CCA Financial LLC as defendants. Then on March 7, 2018, the

Kiesslings filed an amended complaint to change the defendant to be KIIC, and on June

1, 2018, the Kiesslings filed a second amended complaint to more clearly identify their




                                             2
claims. The claims in the second amended complaint are for negligence and

recklessness, breach of warranty, and strict liability.

       On July 25, 2018, KIIC filed its motion for summary judgment, ECF No. 40, and

motion to exclude the Kiesslings’ proposed expert, ECF No. 41. The Kiesslings

responded to both motions on August 31, 2018, ECF No. 45, and KIIC replied on

September 6, 2018, ECF No. 48. The Kiesslings also filed a motion to amend the

scheduling order on August 31, 2018. ECF No. 46. The court held a hearing on the

motions on November 30, 2018. On December 21, 2018, the court entered the fourth

amended scheduling order, making the Kiesslings’ motion to amend moot. ECF No. 53.

The motion for summary judgment and the motion to exclude are now ripe for review.

                                     II. STANDARD

       Summary judgment shall be granted “if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine dispute as to

any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(c). “By its very terms, this standard provides that the mere existence of some

alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there be no genuine

issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

“Only disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.” Id. at 248. “[A]t the

summary judgment stage the judge’s function is not himself to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for

trial.” Id. at 249. Rule 56(c) requires summary judgment when the party who bears the




                                              3
burden of proof “fails to make a showing sufficient to establish the existence of an

element essential to that party's case.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). The court should view the evidence in the light most favorable to the non-

moving party and draw all inferences in its favor. Anderson, 477 U.S. at 255.

                                   III. DISCUSSION

       A.      Motion for Summary Judgment

       KIIC argues that the Kiesslings are unable to prove that the flounder served by

KIIC caused Mrs. Kiessling’s injuries—an element in each of their negligence, warranty,

and strict liability claims—and that as a result, all claims must fail. The Kiesslings

contend that their expert, Dr. William Robert Jarvis (“Jarvis”), will provide the causation

evidence, and that the case will be a “battle of experts.” ECF No. 45 at 1.

               1. Negligence Claim

       The Kiesslings’ first claim against KIIC is for negligence. Under South Carolina

law, the elements of negligence include: “(1) a duty of care owed by the defendant to the

plaintiff; (2) a breach of that duty by a negligent act or omission; and (3) damage

proximately resulting from the breach of duty.” Talkington v. Atria Reclamelucifers

Fabrieken BV, 152 F.3d 254, 263 (4th Cir. 1998) (citing Rickborn v. Liberty Life Ins.

Co., 468 S.E.2d 715, 720 (S.C. 1996)). Importantly, South Carolina law does not

recognize the doctrine of res ipsa loquitur, meaning a plaintiff asserting negligence must

prove that the defendant caused her injury. Crider v. Infinger Transp. Co., 148 S.E.2d

732, 734–35 (S.C. 1966). In addition, the Kiesslings allege that KIIC was negligent in

part by violating S.C. Code Ann. § 39-25-30, which prohibits the sale of adulterated food.

While the violation of a statute can constitute negligence per se, the violation can only




                                             4
support recovery if it proximately caused the plaintiff’s injury. Coward v. Borden Foods,

Inc., 229 S.E.2d 262, 263 (S.C. 1976).

         Here, even assuming Jarvis’s opinion is admitted, the Kiesslings cannot prove

their negligence claim as a matter of law. Jarvis opines that the Campylobacter came

from the flounder, but there is no evidence that KIIC caused the Campylobacter to infect

the flounder with Campylobacter, causing Mrs. Kiessling’s injury. As KIIC explained in

its motion for summary judgment and the Kiesslings conceded at the hearing, there is no

evidence that KIIC’s preparation of the flounder that was served to Mrs. Kiessling caused

her injuries. Because South Carolina does not recognize res ipsa loquitur, this absence of

evidence is fatal to the Kiesslings’ negligence claim. Moreover, even when the

Kiesslings plead their negligence claim as negligence per se through a violation of S.C.

Code Ann. § 39-25-30, they still must prove causation, which they cannot do. Therefore,

the court grants KIIC’s motion for summary judgment as to the Kiesslings’ negligence

claim.

                2. Strict Liability Claim

         The Kiesslings also levy a statutory strict liability claim against KIIC. Pursuant to

S.C. Code Ann. § 15-73-10, the seller of a product is liable for the harm caused by the

product when (1) the product is “in a defective condition unreasonably dangerous to the

user”; (2) “[t]he seller is engaged in the business of selling such a product”; and (3) the

product reaches the user in the substantially same condition in which it was sold. Here,

unlike the negligence claim, the Kiesslings do not need to prove that KIIC caused the

flounder to be contaminated with Campylobacter. However, they do still need to prove

that the product sold by KIIC, namely, the flounder, was unreasonably dangerous and that




                                               5
it was the cause of Mrs. Kiessling’s injury. This is what Jarvis’s testimony seeks to

establish; therefore, this claim can only survive summary judgment if Jarvis’s testimony

is admissible.

                  3. Breach of Warranty Claim

           The Kiesslings’ final claim against KIIC is a breach of warranty. Similar to a

strict liability claim, the plaintiff must prove that “the product, as designed, was in a

defective condition unreasonably dangerous to the user when it left the control of the

defendant, and the defect caused his injuries.” Miles v. DESA Heating LLC, 2012 WL

1038677, at *8 (D.S.C. Mar. 28, 2012) (citing Madden v. Cox, 328 S.E.2d 108, 112 (S.C.

Ct. App. 1985)). Again, the Kiesslings’ only evidence that the flounder was dangerous

and caused Mrs. Kiessling’s injury is Jarvis’s testimony.

           The Kiesslings concede that without Jarvis’s testimony, “they cannot meet their

burden, even at the summary judgment stage.” ECF No. 45 at 8. As a result, the key

inquiries are to determine whether Jarvis is qualified to provide his expert opinion on

causation and whether his opinion is reliable. If he is, then the summary judgment is not

appropriate for the strict liability and breach of warranty claims at this time.

           B.     Motion to Exclude Proposed Expert

           KIIC advances several arguments against the admission of Jarvis’s testimony,

each focused on either Jarvis’s qualifications or his reliability. The court addresses each

in turn.

           Federal Rule of Evidence 702 provides:

           A witness who is qualified as an expert by knowledge, skill, experience,
           training, or education may testify in the form of an opinion or otherwise if:




                                                6
       (a) the expert’s scientific, technical, or other specialized knowledge will
       help the trier of fact to understand the evidence or to determine a fact in
       issue;

       (b) the testimony is based on sufficient facts or data;

       (c) the testimony is the product of reliable principles and methods; and

       (d) the expert has reliably applied the principles and methods to the facts of
       the case.

District courts serve as gatekeepers for expert testimony. The court has a “special

obligation” to ensure that expert testimony is relevant and reliable. Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 147 (1999).

       Under Daubert v. Merrell Dow Pharmas., Inc, 509 U.S. 579 (1993) the court must

address two questions: first, whether the expert’s testimony is based on “scientific

knowledge”; and second, whether the testimony “will assist the trier of fact to understand

or determine a fact in issue.” Id. at 592. The first question is answered by assessing

“whether the reasoning or methodology underlying the testimony is scientifically valid.”

Id. at 592–93. Several nondispositive factors should be considered in determining the

reliability of a particular scientific theory or technique: whether it (1) can be and has

been tested; (2) has been subjected to peer review and publication; (3) has a known or

potential rate of error; and (4) has attained general acceptance in the pertinent scientific

community. See id. at 593–94. In considering these factors, the focus “must be solely on

principles and methodology, not on the conclusions that they generate.” Id. at 595. The

factors are not exclusive; what factors are relevant to the analysis “depends upon the

particular circumstances of the particular case at issue.” Kumho Tire, 526 U.S. at 150.

       The second inquiry “goes primarily to relevance.” Daubert, 509 U.S. at 591.

Relevance is determined by ascertaining whether the testimony is sufficiently tied to the


                                              7
facts of the case such that it will aid the jury in resolving a factual dispute. Id. at 593. “A

review of the caselaw after Daubert shows that the rejection of expert testimony is the

exception rather than the rule.” Fed. R. Evid. 702, Advisory Committee’s Note to 2000

Amendments. “Daubert did not work a ‘seachange over federal evidence law,’ and ‘the

trial court’s role as gatekeeper is not intended to serve as a replacement for the adversary

system.’” Id. (quoting United States v. 14.38 Acres of Land Situated in Leflore Cnty., 80

F.3d 1074, 1078 (5th Cir. 1996)).

               1. Jarvis’s Qualifications

       KIIC challenges Jarvis’s qualifications to serve as an expert in this case because

of his lack of specific experience with Campylobacter. The Kiesslings responded to KIIC

by providing Jarvis’s CV in an effort to show that Jarvis is an experienced infectious

disease specialist and epidemiologist who is qualified to serve as an expert about food

borne illnesses. Moreover, the Kiesslings point to a series of questions and answers in

Jarvis’s deposition transcript in which they contend Jarvis proves his knowledge about

Campylobacter and its connection to gastroenteritis and reactive arthritis. The court finds

that Jarvis is sufficiently qualified to provide an opinion in this case.

       When determining if an expert’s qualifications are sufficient under Daubert, the

court should “‘consider the proposed expert’s full range of experience and training,’ not

just his professional qualifications.” Belk, Inc. v. Meyer Corp., U.S., 679 F.3d 146, 162

(4th Cir. 2012) (quoting United States v. Pansier, 576 F.3d 726, 737 (7th Cir. 2009)).

“Generally, the test for exclusion is a strict one,” and “[o]ne knowledgeable about a

particular subject need not be precisely informed about all details of the issues raised in

order to offer an opinion.” Thomas J. Kline, Inc. v. Lorillard, Inc., 878 F.2d 791, 799




                                               8
(4th Cir. 1989) (citing Martin v. Fleissner GMBH, 741 F.2d 61, 64 (4th Cir. 1984)); see

also Deutsch v. Novartis Pharm. Corp., 768 F. Supp. 2d 420, 425 (E.D.N.Y. 2011) (“If

the expert has educational and experiential qualifications in a general field closely related

to the subject matter in question, the court will not exclude the testimony solely on the

ground that the witness lacks expertise in the specialized areas that are directly pertinent.”

(quoting In re Zyprexa Prods. Liab. Litig., 489 F. Supp. 2d 230, 282 (E.D.N.Y. 2007))).

It is “well-settled that gaps in an expert’s knowledge generally go to the weight of the

witness’s testimony, not its admissibility.” N.O. v. Alembik, 160 F. Supp. 3d 902, 908

(E.D. Va. 2016).

       Courts have generally found experts to lack the requisite qualifications only when

the proposed expert clearly has no relevant qualifications. See Thomas J. Kline, Inc., 878

F.2d at 799 (proposed expert for credit and price discrimination case not qualified

because she was not an economist, had published nothing about price discrimination,

credit, or antitrust, worked primarily on analyzing companies’ financial health, and had

no personal experience making credit decisions); Zellers v. NexTech Ne., LLC, 533 F.

App’x 192, 197 (4th Cir. 2013) (proposed expert seeking to testify to the cause of

plaintiff’s medical symptoms as being exposure to toxic gas not qualified because she

was a neurologist with no training in the field of toxicology and her knowledge of gas

toxicity simply came from articles downloaded from the Internet).

       Jarvis plans to testify as an expert in infectious diseases. Jarvis Depo. 7:15–17.

He began working with infectious diseases as a teaching fellow after obtaining his MD

and completing his residency. Id. 14:16–15:25. Jarvis then got a post-doctoral

fellowship in infectious diseases and continued his career working at the Center for




                                              9
Disease Control. Id. 16:24–18:7. While he has never testified in a food-borne illness

case before, id. 11:14–16, his infectious disease training included Campylobacter, and he

has treated cases of Campylobacter. Id. at 25:14–26:4. In addition, Jarvis discussed his

knowledge of Campylobacter throughout the deposition. Id. at 33:16–37:21. Based on

Jarvis’s medical training, his experience working with infectious diseases, and his

knowledge about Campylobacter, he is qualified to testify as an expert in infectious

diseases. While he is not a specialist in Campylobacter, Daubert does not require that the

witness have “expertise in the specialized areas that are directly pertinent.” Deutsch, 768

F. Supp. 2d at 425. If there are any gaps in Jarvis’s knowledge about Campylobacter, it

is an issue for the jury.

                2. Jarvis’s Reliability

        Next KIIC argues a variety of reasons why Jarvis’s opinion is unreliable. While

the basis of Jarvis’s opinion is not particularly robust, the court finds that it is sufficiently

reliable to be heard by a jury.

                        i.        Failure to Consider Certain Facts

        KIIC first contends that Jarvis’s opinion is not reliable because he failed to

consider deposition testimony from Mrs. Baker regarding the timing of her symptoms.

KIIC says this is relevant because the time between Mrs. Baker consuming the flounder

and displaying symptoms of digestive issues is too short of an incubation period for

Campylobacter, suggesting the Campylobacter did not come from the flounder. The

Kiesslings argue that it is not fatal that Jarvis had not reviewed Mrs. Baker’s deposition

prior to his own deposition because he has since read her deposition, and he will testify at

trial that it provides further support for his opinion.




                                               10
       Federal Rule of Evidence 702 requires that experts base their opinions on

“sufficient facts or data.” Fed. R. Evid. 702. “It follows that an opinion based on an

inadequate or inaccurate factual foundation cannot be a reliable opinion, no matter how

valid the principles and methods applied or how well-qualified the expert.” Fernandez v.

Spar Tek Indus., Inc., 2008 WL 2185395, at *6 (D.S.C. May 23, 2008). However, in

some cases, whether an expert should have considered certain facts when forming her

opinion goes to the weight of the opinion, not its admissibility. Sparks v. Gilley Trucking

Co., Inc., 992 F.2d 50, 54 (4th Cir. 1993); see also Bazemore v. Friday, 478 U.S. 385,

400 (1986) (“Normally, failure to include variables will affect the analysis’

probativeness, not its admissibility.”).

         KIIC points to no case law that says an expert is required to consider all facts in

a case when forming his opinion. Instead KIIC relies on a section of Kumho in which the

Supreme Court discusses the importance of reliable methodology, 526 U.S. at 157, and

an unpublished case in which the court finds an expert’s opinion to be unreliable because

he bases his opinion on inaccurate facts, Fernandez v. Spar Tek Indus., Inc., 2008 WL

2185395, at *6–7 (D.S.C. May 23, 2008). Neither of these cases require that an expert

examine and rely on all facts when forming his opinion.

       Here, the fact that Jarvis did not consider Mrs. Baker’s opinion does not bear on

the reliability of his methodology. The decision to not examine certain evidence goes to

the weight of the opinion, not its admissibility. As a result, this factor does not support

the exclusion of Javis’s testimony.




                                             11
                       ii.     Insufficient Methodology

       Next KIIC argues that Jarvis’s opinions used insufficient methodology—

specifically an unnamed article and speculation—to come to his conclusions. The

Kiesslings defend Jarvis’s methodology by explaining that he reviewed a variety of

sources to come to his opinion, including medical records, witness testimony, peer-

reviewed studies, and medical literature.

       “In order to be considered reliable, an expert’s opinions must reflect ‘scientific

knowledge,’ be ‘derived by scientific method,’ and be the result of work product that

amounts to ‘good science.’” In re Bausch & Lomb, Inc. Contact Lens Sol. Prod. Liab.

Litig., 2009 WL 2750462, at *9 (D.S.C. Aug. 26, 2009) (quoting Daubert, 509 U.S. at

590, 593). Daubert requires that “experts are held to the same rigorous standards in the

courtroom that they are held to in the scientific community.” Id. “The Supreme Court

provided four non-exclusive factors for use in analyzing scientific reliability:”

               1. Testing: whether the theory can be, and has been, tested;
               2. Peer Review and Publication: whether the theory has been
               subjected to peer review or publication;
               3. Rate of Error: the known or expected rate of error of the expert’s
               methodology; and
               4. General Acceptance: whether the methodology has been
               generally accepted by the relevant scientific community as reliable
               for the purpose for which it is employed.
       Id.

       An important aspect of Jarvis’s methodology is his use of differential diagnosis.

The Fourth Circuit has held that “reliable differential diagnosis provides a valid

foundation for an expert opinion.” Westberry v. Gislaved Gummi AB, 178 F.3d 257, 263

(4th Cir. 1999). This methodology involves “determining the possible causes for the



                                             12
patient’s symptoms and then eliminating each of these potential causes until reaching one

that cannot be ruled out or determining which of those that cannot be excluded is the

most likely.” Id. A reliable differential diagnosis “must first ‘rule in’ a plaintiff’s

proposed cause and then ‘rule out’ alternative causes.” In re Bausch & Lomb, Inc.

Contacts Lens Solution Prods. Liab. Lit., 693 F. Supp. 2d 515, 519 (D.S.C. 2010)

(quoting Foster v. Legal Sea Foods, Inc., 2008 WL 2945561, at *10 (D. Md. July 25,

2008)). “‘Ruling in’ a cause, also known as proving ‘general causation’, ‘is established

by demonstrating that exposure to a substance can cause a particular disease.’” Id.

(quoting Foster, 2008 WL 2945561, at *10).

       For example, in Foster, the plaintiffs alleged that they contracted Hepatitis A from

eating mussels served at Legal Sea Foods. 2008 WL 2945561, at *1–2. The plaintiffs’

expert proposed to testify that the mussels from Legal Sea Foods were the source of the

Hepatitis A, and the defendants moved to exclude his testimony on the basis of an

unreliable differential diagnosis. Id. at *2–3, *10. While the court explained that it was

“a close question” determining if the expert reliably eliminated other potential causes, it

identified the key issue being the lack of evidence that the expert sufficiently “ruled in”

the mussels as the cause. Id. at *11. The court explains that the expert solely relied on

the plaintiff’s description of the mussels appearing undercooked, and that instances of

Hepatitis A in mussels is “extremely low or nonexistent,” while “other food sources are

rare, but more likely than mussels.” Id. As a result, the court excluded the expert’s

testimony. Id.

       Moreover, “a literature review can be an appropriate part of a method in

determining general causation.” Doe v. Orth-Clinical Diagnostics, Inc., 440 F. Supp. 2d




                                              13
465, 472 (M.D.N.C. 2006). However, when a literature review “consists of attempting to

connect various individual studies that have developed the existence of certain findings,”

this methodology is unreliable. Id. at 473. In Doe, the expert based his opinion in part

on a literature review that “consisted of attempting to connect various individual studies

that had developed the existence of certain findings” in order to prove causation. Id. The

court held that this review did not meet the Daubert standard not only due to the

piecemeal nature but also due to the fact that “all of the available peer-reviewed and

generally accepted epidemiological studies refute [the] causation” that the expert testified

existed. Id. at 474-75.

       Another factor considered in causation methodology is temporal relationships.

“[D]epending on the circumstances, a temporal relationship between exposure to a

substance and the onset of a disease or a worsening of symptoms can provide compelling

evidence of causation.” Westberry, 178 F.3d at 264. However, “the mere fact that two

events correspond in time does not mean that the two necessarily are related in any

causative fashion.” Id. “An opinion based primarily, if not solely, on temporal proximity

does not meet Daubert standards.” Roche v. Lincoln Prop. Co., 278 F. Supp. 2d 744, 764

(E.D. Va. 2003).

       Whether Jarvis’s methodology was reliable is a close call. Jarvis used differential

diagnosis to come to his conclusion that the flounder was the source of the

Campylobacter. First, Jarvis “ruled in” the flounder as the source of the Campylobacter

by claiming that it is possible for the incubation period for Campylobacter to be short

enough to fit the time period between the dinner at Jasmine Porch and Mrs. Baker and

Mrs. Kiessling displaying symptoms. Jarvis said he relied on an article that had a table




                                            14
summarizing the range of incubation periods for Campylobacter from different studies as

well as the temporal relationship between the dinner and the symptoms. However, Jarvis

could not recall the name of the article nor did he look at the studies that were

summarized in the article. Jarvis also generally opined that incubation periods can vary

depending on dosage amounts and individual behavior, such as taking an antacid, but he

did not know what dosage Kiessling consumed or if she took an antacid. While reliance

on one article may seem insufficient, Jarvis did not piece together facts from different

articles to get to the conclusion he wanted as the expert in Doe did. The fact that he only

relied on one article goes to the credibility of his opinion. Moreover, he does not base his

opinion solely on the temporal relationship between the dinner and the symptoms. He

also considers the fact that Mrs. Baker and Mrs. Kiessling are the only two people who

ate flounder and both were infected with Campylobacter.

       Next, Jarvis considered alternative sources of the Campylobacter in his deposition

and eliminated each until he arrives at cross-contamination at Jasmine Porch as the likely

source of the bacteria. Jarvis Depo. 64–70. The alternative sources KIIC asked Jarvis

about were Bessinger’s Barbecue, the Kiesslings’ guided nature tour, the families’ dogs,

Chick-fil-a, McDonald’s, and food that the families prepared at the house. Id. Jarvis

ruled out these potential sources largely based on the fact that other family members were

exposed to these sources and did not get sick, while Mrs. Kiessling and Mrs. Baker are

the only two people who ate flounder and the only two who were tested for

Campylobacter. 1 Similar to the expert in Foster, Jarvis relied on the plaintiffs’ account of



1
 KIIC continues to point out that Mr. Baker and the Bakers’ daughter exhibited mild
symptoms of food poisoning, but it does not appear that the two were ever tested for
Campylobacter.


                                             15
eating the flounder then becoming sick shortly after, and instances of Campylobacter in

flounder appear to be extremely rare. Yet there is more of a causal link in the instant case

because, as discussed below, Jarvis conducted a literature review to support his opinion,

and Mrs. Baker and Mrs. Kiessling are the only two who ate flounder and were found to

have Campylobacter. As a result, while Jarvis’s methodology may seem underwhelming,

it is sufficiently reliable to be heard by the jury.

                        iii.    Litigation Driven

        KIIC claims that Jarvis’s opinion is unreliable in part because it is litigation

driven. One of the factors a court should consider in determining if expert testimony is

reliable is “whether experts are ‘proposing to testify about matters growing naturally and

directly out of research they have conducted independent of litigation, or whether they

have developed their opinions expressly for the purpose of testifying.’” Fed. R. Evid.

702 Advisory Committee’s Note to 2000 Amendments (citing Daubert, 43 F.3d at 1317).

An argument that an expert opinion “should be excluded because it was prepared solely

for litigation . . . goes to weight, not admissibility of the opinion.” Dykes v. Inmate

Servs. Corp., 2017 WL 9286983 at *18 (D.S.C. Jan. 23, 2017). It is a factor to consider,

but if the opinion is otherwise reliable, an expert opinion should not be excluded on the

sole basis that it is litigation driven. Sanchez v. Boston Scientific Corp., 2014 WL

4851989, at * 4 (S.D.W.V. Sept. 29, 2014). Litigation-driven expert testimony can be

excluded as unreliable when the expert changed his normal methodologies in order to

obtain a particular result. In re: Lipitor (Atorvastatin Calcium) Mktg., Sales Practices and

Prods. Liab. Litig., 2016 WL 827067, at *3-4 (D.S.C. Feb. 29, 2016).




                                               16
       To support its contention that Jarvis’s opinion is litigation driven, KIIC relies on

the arguments it makes about Jarvis’s qualifications. KIIC does not point to anything

about Jarvis’s methodology that suggests he altered his methodology to obtain a certain

result. Absent any additional reasons for Jarvis’s opinion being litigation driven, there is

not a sufficient showing that his opinion is unreliable for this reason.

                       iv.     Failure to Consider Alternatives

       KIIC contends that Jarvis failed to properly consider alternative sources of the

Campylobacter. “[I]f an expert utterly fails to consider alternative causes or fails to offer

an explanation for why the proffered alternative cause was not the sole cause, a district

court is justified in excluding the expert’s testimony.” Cooper v. Smith & Nephew, Inc.,

259 F.3d 194, 202 (4th Cir. 2001). For example, in Cooper, the expert witness ruled out

the possibility of smoking causing the nonunion of the plaintiff’s vertebrae by simply

reading two medical articles about smoking and rejecting them as unpersuasive. Id. at

203. The district court found this to be an insufficient basis for rejecting the alternative,

and the Fourth Circuit affirmed. Id. at 203-04.

        “However, ‘[a] medical expert’s causation conclusion should not be excluded

because he or she has failed to rule out every possible alternative cause of a plaintiff’s

illness.’” Westberry, 178 F.3d at 265 (quoting Heller v. Shaw Industries, Inc., 167 F.3d

146, 156 (3d Cir. 1999)). Daubert simply requires that an expert “address obvious

alternative causes and provide a reasonable explanation for dismissing specific alternate

factors identified by the defendant.” Id. (quoting Israel v. Spring Indus., Inc., 2006 WL

3196956, at *5 (E.D.N.Y. Nov. 3, 2006)). If an expert meets this threshold, then the

failure to investigate potential alternative causes simply affects the weight of the




                                              17
evidence. Id. (“The alternative causes suggested by a defendant ‘affect the weight that

the jury should give the expert’s testimony and not the admissibility of that testimony,’

unless the expert can offer ‘no explanation for why she has concluded [an alternative

cause offered by the opposing party] was not the sole cause.’”) (quoting Heller, 167 F.3d

at 156–57).

        As discussed previously, Jarvis considered alternative sources of the

Campylobacter in his deposition. Jarvis Depo. 64–68. Specifically, KIIC asked Jarvis

about Bessinger’s Barbecue, the Kiesslings’ guided nature tour, the families’ dogs,

Chick-fil-a, McDonald’s and food that the families prepared at the house. Id. Jarvis

ruled out these potential sources largely based on the fact that other family members were

exposed to these sources and did not get sick, while Mrs. Kiessling and Mrs. Baker are

the only two people who ate flounder and the only two who were infected with

Campylobacter. As Daubert requires, he “address[es] obvious alternative causes and

provide[s] a reasonable explanation” for dismissing them. See Westberry, 178 F.3d at

265. Whether his dismissal of the alternative causes is convincing is a question for the

jury.

                       v.      Analytical Gaps

        Finally, KIIC argues that Jarvis made several statements that do not “fit” with the

evidence of the case. These statements are that (1) the Campylobacter came from cross-

contamination of the flounder when there is no evidence of cross-contamination at

Jasmine Porch; (2) the symptoms of Campylobacter can arise under 15 hours when he

can only point to one article supporting this conclusion; and (3) Mrs. Kiessling will have

reactive arthritis for the rest of her life simply based on literature review and nothing




                                             18
more. When an expert’s opinion “is connected to existing data only by the ipse dixit of

the expert,” the district court “may conclude that there is simply too great an analytical

gap between the data and the opinion proffered.” Gen. Elec. Co. v. Joiner, 522 U.S. 136,

146 (1997).

        Jarvis’s cross-contamination conclusion is no longer relevant to this case. The

Kiesslings would use this conclusion to show how the Campylobacter ended up in the

flounder. However, with the strict liability and breach of warranty claims as the only

remaining claims in this case, the Kiesslings will not need to prove how the

Campylobacter got into the flounder. Instead, they will simply need to prove that the

flounder was the source of Campylobacter that infected Mrs. Kiessling, making the

flounder unreasonably dangerous and the cause of Mrs. Kiessling’s injuries. Therefore,

Jarvis’s testimony will not be excluded on this basis.

        The incubation period of Campylobacter is discussed above in the methodology

section, and despite reliance on just one article, it is still something for Jarvis to base his

opinion on and must be considered with the other information that Jarvis used to form his

opinion. The sufficiency of the article is a question for the jury.

        As for the reactive arthritis, Jarvis said he reviewed Mrs. Kiessling’s medical

records to determine if she will suffer from reactive arthritis for the rest of her life. Jarvis

Depo. 80:4–10. He also mentioned reviewing three articles that discuss reactive arthritis

being a well-known complication of Campylobacter infection. Id. 61:22–25. Based on

Jarvis’s qualifications as a doctor, his review of Mrs. Kiessling’s medical records, and the

literature he reviewed, there is not an analytical gap in his opinion that Mrs. Kiessling




                                               19
will suffer from reactive arthritis from the rest of her life. It is a question for the jury to

determine if Jarvis’s opinion is convincing.

        In conclusion, while the reliability of Jarvis’s opinion is a close question, the

court finds that his opinion is sufficiently reliable to admit into evidence and will let the

jury determine its credibility.

                                    IV. CONCLUSION

        For the foregoing reasons, the court GRANTS the motion for summary judgment

as to the negligence claim, DENIES the motion for summary judgment as to the strict

liability and breach of warranty claims, DENIES the motion to exclude, and finds the

motion to amend moot.

        AND IT IS SO ORDERED.




                                        DAVID C. NORTON
                                        UNITED STATES DISTRICT JUDGE

January 25, 2019
Charleston, South Carolina




                                               20
